8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's submission filed on 09/21/2021 has been entered.  Claims 1-19 and 21-23 remain(s) pending in the application.  Applicant's Claims are responsive to the Non-Final Office Action mailed 01/28/2022, hereinafter NFOA.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under SCHWACKE JOHANNES et al. DE 102015217899 A1, hereinafter Schwacke, in view of Rozzi De Hieronymis; Carlo Maria US 20120304633 A1, hereinafter Rozzi, have been fully considered and but are not persuasive. 
In response to applicant’s argument with respect to claim 1 regarding the modified device of Schwacke/Rozzi failing to disclose the limitation “a hydraulic pressure amplifier is arranged within the hydraulic actuator between the hydraulic pump and the pressure chamber”, the examiner respectfully disagrees.  The applicant further argued that it is improper to modified Schwacke via Rozzi as doing so will render the device of Rozzi inoperable.  The applicant cites [0004] of Rozzi that states “The main object of the present invention is to make available to users an actuator in which the reciprocally mobile piston contained therein, which enables a multiplication of force, can be repeatedly reset without the actuator losing either the reached position or the thrust force, so that it will restart with the maximum force from this same already reached position”.  The applicant argues that this paragraph draws a linkage between the structural location of the amplifier and its function (can be repeatably reset without the actuator losing either the reached position or the thrust force).  In response, this paragraph does not provide said linkage.  While it is true that the location of Rozzi’s amplifier is within its moving piston, said location does not provide the stated function (…reset…thrust force…).  Instead, the function of the amp is provided by its fluid connections as depicted in Fig. 2.  The physical location of the dotted box does not change the amplifier’s function because the fluid connections have not changed. The resetting and thrust force are provided by the fluid connections and valves located within the dotted box, not the location of the actual amplifier within the actuator’s piston.  Therefore, the modified device of Schwacke/Rozzi failing to discloses the limitation “a hydraulic pressure amplifier is arranged within the hydraulic actuator between the hydraulic pump and the pressure chamber”.
In response to applicant’s argument with respect to claim 8 regarding the modified device of Schwacke/Rozzi failing to disclose the limitation “an accumulator is arranged within the cylinder housing”, the examiner respectfully disagrees.  The applicant further provided a definition of a hydraulic accumulator by which the device of Schwacke fails to meet.  In response, claimed is not a hydraulic accumulator and therefore the definition provided does not apply.  Instead, claimed is an accumulator which does not have the hydraulic component and is known in the art as just a storage vessel filled with a compressible gas under pressure.  Therefore, Schwacke discloses an accumulator arranged within the cylinder housing.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Schwacke, in view of Rozzi, in further view of ANTOGNAZZA P EP 2868932 A1, hereinafter Antognazza, have been fully considered and but are not persuasive. 
In response to applicant’s argument with respect to claim 1 regarding the modified device of Schwacke/Rozzi/Antognazza failing to disclose the limitation “a hydraulic pressure amplifier is arranged within the hydraulic actuator between the hydraulic pump and the pressure chamber”, the examiner respectfully disagrees.  The applicant further argued that Antognazza fails to cure the deficiencies of the modified device of Schwacke/Rozzi.  In response, this argument is moot as the modified device of Schwacke/Rozzi is not deficient as countered above.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under STAAB; Harald et al. US 20160061233 A1, hereinafter Staab, in view of Rozzi, have been fully considered and but are not persuasive. 
In response to applicant’s argument with respect to claim 1 regarding the modified device of Staab/Rozzi failing to disclose the limitation “a hydraulic pressure amplifier is arranged within the hydraulic actuator between the hydraulic pump and the pressure chamber”, the examiner respectfully disagrees.  The applicant provided an argument similar to the applicant’s argument regarding the modified device of Schwacke/Rozzi, such as it is improper to modify Staab via Rozzi as doing so will render the device of Rozzi inoperable.  This argument is not persuasive for the same reason as stated by the examiner above regarding the modified device of Schwacke/Rozzi.

Claim Interpretation
Claim 23 states the limitation “the hydraulic pressure amplifier is a pressure amplifier cartridge”.  The applicant has provided no further definition of ‘cartridge’ within the specification.  Therefore, the examiner has relied upon the knowledge of one of ordinary skill in the art.  A definition of such as provided by merriam-webster.com is as follows “a case or container that holds a substance, device, or material which is difficult, troublesome, or awkward to handle and that usually can be easily changed”.  In this example, the examiner has interpreted the accumulator (device) to be located within a container to thereby make the accumulator easily changed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over SCHWACKE JOHANNES et al. DE 102015217899 A1, hereinafter Schwacke, in view of Rozzi De Hieronymis; Carlo Maria US 20120304633 A1, hereinafter Rozzi.  Schwacke and Rozzi are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (hydraulically operated linear actuators); or the reference is reasonably pertinent to the problem faced by the inventor (locating components within the actuator’s piston rod).  MPEP2141.01(a) I.
Regarding claim 1, Schwacke discloses (Fig. 1) a hydraulic actuator arrangement comprising:
a hydraulic actuator (100) having a pressure chamber (K4), 
a cylinder (the depicted cylinder containing (104, 106)) in a cylinder housing (110), and 
a piston (depicted left most portion of (112)) connected to a piston rod (112), 
a hydraulic pump (104) connected to the pressure chamber [0041], and 
an electric motor (106) driving the hydraulic pump, 
wherein the pump and the motor are arranged within the actuator (depicted as within the actuator).

Schwacke fails to explicitly state that a hydraulic pressure amplifier is arranged within the hydraulic actuator between the hydraulic pump and the pressure chamber.
Rozzi discloses (Fig. 1, 2) a hydraulic actuator (device depicted in Fig. 1) having a pressure chamber (C5), 
a cylinder (6), and 
a piston (8) connected to a piston rod (3), 
wherein a hydraulic pressure amplifier (1, the dot dash box depicted in Fig. 2) is arranged between the hydraulic pump and the pressure chamber (the pump has been interpreted as the source of pressure supplied to the arrangement via the depicted directional valve in Fig. 2, wherein the amplifier is depicted as being arranged between said directional valve (‘pump’) and the pressure chamber (C5) via at least lines (E, F, H)) within the hydraulic actuator ([0002] also depicted in Fig. 1, the location of the amplifier (1) is within the actuator).
Rozzi further discloses providing the amplifier enables a hydraulic actuator arrangement to overcome resistances and exert strong closing thrusts [0001].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Schwacke, by providing the hydraulic pressure amplifier within the actuator, as taught by Rozzi, for the purpose of enabling a hydraulic actuator arrangement to overcome resistances and exert strong closing thrusts.
To further clarify the modification, the amplifier of Rozzi is located between the pump (104) and associated chambers comprising at least (K4), necessitating a location within the actuator chamber that also houses (104, 106).  It is the position of the examiner that one of ordinary skill in the art would be able to provide the fluidic connections necessary for the placement of the amplifier within the actuator chamber that also houses (104, 106), as providing fluidic connections is within the knowledge of one of ordinary skill.

Regarding claim 2, Rozzi discloses (Fig. 2) the pressure amplifier (31/32/35) is arranged in the piston rod (Abstract).
Furthermore, the modified device of Schwacke/Rozzi, whereby the amplifier is located within the actuator chamber that also houses (104, 106), is at least in the retracted state of the rod, within the piston rod.
Regarding claims 3 and 16, Schwacke discloses (Fig. 1) the motor (106) and the pump (104) are arranged in the piston rod (112, depending upon the position of (112), specifically a left most-retracted position, the motor and pump of the modified device will be radially within the piston rod).
Regarding claims 4, 17 and 18, Rozzi discloses (Fig. 1, 2) the pressure amplifier (the dot dash box depicted in Fig. 2) comprises switching means (21, 23, 24) which in response to a pressure in the pressure chamber activate or inactivate the pressure amplifier [0027-0028].
Regarding claim 6, Schwacke discloses (Fig. 1) the motor (106) is arranged in a section of the piston rod (112) surrounded by an oil volume, when the piston rod is in a retracted position (left most depicted position, [0041] discloses that chambers (K1-K4) comprise oil volume, “hydraulic medium”, as depicted when the piston rod is in the retracted position, at least chamber (K3) surrounds the motor (106)).
Regarding claim 8, Schwacke discloses (Fig. 1, 16) an accumulator (K1) is arranged within the cylinder housing [0089-0092] discloses that the fluid within the chamber (K1) is compressible and functions as a volume compensator, stated another way, chamber (K1) is an accumulator).
Regarding claim 9, Schwacke discloses (Fig. 1, 16) the accumulator (K1) is arranged between the cylinder housing (110) and the cylinder (the depicted cylinder containing (104, 106)).
Regarding claim 10, Schwacke discloses (Fig. 1, 16) the accumulator is ring-shaped (K1 is depicted as ring shaped)
Regarding claim 11, Schwacke discloses (Fig. 1, 16) the accumulator (K2) extends over the length of the cylinder (when piston (112) is extended, (K2) extends over the length of the cylinder.
Regarding claim 12, Schwacke discloses (Fig. 1) the pressure chamber (K4) is arranged within the piston rod (112).
Regarding claim 13, Schwacke discloses (Fig. 1, 16) a retraction chamber surrounds the piston rod (either chamber (K2, K3) or both), wherein a first pressure area of the retraction chamber is equal to a second pressure area of the pressure chamber [0092] discloses chambers (K2 and K3) are equal in area to that of chamber (K4)).
Regarding claim 14, Schwacke discloses (Fig. 1, 16) a buffer tank (K1) is provided.
Regarding claim 15, Schwacke discloses (Fig. 1) a volume of compressed air limits the buffer tank ([0089-0092] discloses a compressible cooling medium which includes a fluid such as air).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwacke, in view of Rozzi, in further view of ANTOGNAZZA P EP 2868932 A1, hereinafter Antognazza.  Antognazza is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (hydraulically operated linear actuators)).  MPEP2141.01(a) I.
Regarding claim 7, the modified device of Schwacke/Rozzi discloses the claimed invention substantially as claimed, as set forth above for Claim 6 except fails to explicitly state that the oil volume is un-pressurized in a retracted position of the piston rod.  Instead, Schwacke generically states [0041] that the pump (104) supplies fluids to chambers (K1-K4) as required to move the piston rod (112).
Antognazza discloses (Fig. 1) a hydraulic actuator arrangement comprising:
a hydraulic actuator (2/3) having a pressure chamber (7), 
a cylinder (9) in a cylinder housing (3), and 
a piston (depicted lower most portion of (3)) connected to a piston rod (3), 
a hydraulic pump (B) connected to the pressure chamber (via (4)), and 
an electric motor (A) driving the hydraulic pump,
wherein the piston rod (3) surrounded by an oil volume (the chambers equivalent to chambers (K1, K3) of Schwacke), when the piston rod is in a retracted position (lower most depicted position, as depicted when the piston rod is in the retracted position, at least chamber (8) surrounds the rod (3)),
wherein the oil volume is un-pressurized in the retracted position of the piston rod ([0016-0017] discloses that only chambers (7, 8; equivalent to chambers (K4, K2) of Schwacke respectively) are used for extraction/retraction of the piston rod, thereby the remaining chambers (equivalent to chambers (K1, K3) of Schwacke) are unpressurized.
It would have been obvious to one of ordinary skill in the art to use the extraction/retraction pressurization scheme in the device of Schwacke to extend and retract the piston rod as taught by Antognazza; the known technique being leaving unpressurized the chambers (K1, K3) of Schwacke unpressurized during extending/retracting the piston rod.

Claims 1, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over STAAB; Harald et al. US 20160061233 A1, hereinafter Staab, in view of Rozzi.  Staab considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (hydraulically operated linear actuators); or the reference is reasonably pertinent to the problem faced by the inventor (locating components within the actuator’s piston rod).  MPEP2141.01(a) I.
Regarding claim 1, Staab discloses (Fig. 1) a hydraulic actuator arrangement comprising:
a hydraulic actuator (10) having a pressure chamber (22/26), 
a cylinder (22) in a cylinder housing (12), and 
a piston (52) connected to a piston rod (56), 
a hydraulic pump (80) connected to the pressure chamber (via ports (87, 89) and 
an electric motor (90) driving the hydraulic pump, 
wherein the pump and the motor are arranged within the actuator (the pump and motor are depicted as within the actuator (10)).

Staab fails to explicitly state that a hydraulic pressure amplifier is arranged within the hydraulic actuator between the hydraulic pump and the pressure chamber.
Rozzi discloses (Fig. 1, 2) a hydraulic actuator (device depicted in Fig. 1) having a pressure chamber (C5), 
a cylinder (6), and 
a piston (8) connected to a piston rod (3), 
wherein a hydraulic pressure amplifier (1, the dot dash box depicted in Fig. 2) is arranged between the hydraulic pump and the pressure chamber (the pump has been interpreted as the source of pressure supplied to the arrangement via the depicted directional valve in Fig. 2, wherein the amplifier is depicted as being arranged between said directional valve (‘pump’) and the pressure chamber (C5) via at least lines (E, F, H)) within the hydraulic actuator ([0002] also depicted in Fig. 1, the location of the amplifier (1) is within the actuator).
Rozzi further discloses providing the amplifier enables a hydraulic actuator arrangement to overcome resistances and exert strong closing thrusts [0001].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Staab, by providing the hydraulic pressure amplifier within the actuator, as taught by Rozzi, for the purpose of enabling a hydraulic actuator arrangement to overcome resistances and exert strong closing thrusts.
To further clarify the modification, the amplifier of Rozzi is to be located between the pump (80) and associated chambers comprising at least (22, 26), necessitating a location within the actuator chamber that also houses (80 and 90).  It is the position of the examiner that one of ordinary skill in the art would be able to provide the fluidic connections necessary for the placement of the amplifier within the actuator chamber that also houses (80 and 90, specifically 80/50), as providing fluidic connections is within the knowledge of one of ordinary skill.
Regarding claim 21, Staab discloses (Fig. 1) the motor and pump travel with the piston rod (as depicted, the motor (90) and pump (80) travel with the piston rod (56)).
Regarding claim 22, Rozzi discloses (Fig. 1, 2) wherein the hydraulic pressure amplifier (1, the dot dash box depicted in Fig. 2) comprises a control valve (23) configured to connect a low-pressure cylinder (the space depicted to the right of (1)) of the hydraulic pressure amplifier to a supply line (the line comprising (21)) in a first position and to connect the low- pressure cylinder to a drain line (the line comprising (22))  in a second position [0025-0031].

Allowable Subject Matter
Claims 5 ,19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 19, Schwacke discloses the claimed invention substantially as claimed, as set forth above for Claims 1 and 2, respectively, except fails to explicitly state that the motor is arranged in a section of the piston rod extending out of the cylinder in an extracted state of the piston rod.
Modification of the device to place the motor in the claimed location would render the device of Schwacke inoperable.  Therefore, claims 5 and 19 disclose allowable subject matter.

Regarding claim 23, Schwacke discloses the claimed invention substantially as claimed, as set forth above for Claims 1 except fails to explicitly state that the hydraulic pressure amplifier is a pressure amplifier cartridge.
Modification of the device of Schwacke to place the accumulator (device) within a container to thereby make the accumulator easily changed, is not found in relevant art.  Therefore, claims 23 discloses allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745